 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Myrna de Jesus,                                    No. CV-21-00926-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Dignity Health Corporation,
13                  Defendant.
14
15           Pending before the Court is pro se Plaintiff Myrna de Jesus’s motion to remand.
16   (Doc. 8.) For the following reasons, the motion is denied.
17                                        BACKGROUND
18           On April 16, 2021, Plaintiff filed the complaint in Maricopa County Superior Court,
19   naming as the sole Defendant Dignity Health Corporation, identified in the complaint as
20   “a municipal corporation formed under the laws of California . . . whose state of corporation
21   and principal place of business is 185 Berry Street, Suite 300, San Francisco, California.”
22   (Doc. 1-3 at 7.)
23           On May 26, 2021, Defendant removed the action to federal court. (Doc. 1.) The
24   sole basis on which subject matter jurisdiction is asserted is 28 U.S.C. § 1332 (diversity).
25   (Id. ¶ 5.)
26           On June 3, 2021, Plaintiff filed the pending motion to remand, asserting that the
27   parties are not diverse because Defendant’s “leadership” is based in Arizona and because
28   Defendant performs “a plurality of business activities in Arizona as it owns and operates
 1   several other hospitals and emergency healthcare facilities . . . in the State of Arizona,”
 2   such that its principal place of business is in Arizona.1 (Doc. 8 at 5.)
 3          On June 16, 2021, Defendant filed a response in opposition to the motion to remand.
 4   (Doc. 9.) Plaintiff did not file a reply brief.
 5                                           DISCUSSION
 6   I.     Legal Standard
 7          “A defendant generally may remove any action filed in state court if a federal district
 8   court would have had original jurisdiction.” Gonzales v. CarMax Auto Superstores, LLC,
 9   840 F.3d 644, 648 (9th Cir. 2016) (citing 28 U.S.C. § 1441(a)). There is a “strong
10   presumption” against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
11   1992).2 “If at any time before final judgment it appears that the district court lacks subject
12   matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); see also Matheson
13   v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (“Where doubt
14   regarding the right to removal exists, a case should be remanded to state court.”).
15          A federal district court has “original jurisdiction of all civil actions where the matter
16   in controversy exceeds the sum or value of $75,000, exclusive of interest and costs” and
17   the parties are diverse. 28 U.S.C. § 1332(a). Complete diversity of citizenship exists when
18   “all the persons on one side of it are citizens of different states from all the persons on the
19   other side.” Strawbridge v. Curtiss, 7 U.S. 267 (1806).
20          The party seeking to invoke diversity jurisdiction has the burden of
21   proof, Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986), by a preponderance of the
22   evidence. McNatt v. Allied-Signal, Inc., 972 F.2d 1340 (9th Cir. 1992); see 13B Federal
23   Practice § 3611 at 521 & n. 34. “When challenged on allegations of jurisdictional facts,
24   the parties must support their allegations by competent proof.” Hertz Corp. v. Friend, 559
25   U.S. 77, 96-97 (2010).
26   1
            The parties do not dispute the fact that Plaintiff is an Arizona citizen.
     2
27          The “strong presumption” against removal in “mine-run diversity cases” was not
     altered by Dart, which addressed removal of class actions under the Class Action Fairness
28   Act. Dart, 574 U.S. at 89; see also Johnson v. Twin City Fire Ins. Co., 2015 WL 1442644,
     *2 n.2 (D. Ariz. 2015).


                                                   -2-
 1          A corporation, whether incorporated in a state of the United States or in a foreign
 2   country, is “deemed a citizen of its place of incorporation and the location of its principal
 3   place of business.” Nike, Inc. v. Comercial Iberica de Exclusivas Deportivas, S.A., 20 F.3d
 4   987, 990 (9th Cir. 1994); 28 U.S.C. § 1332(c)(1). “[T]he phrase ‘principal place of
 5   business’ refers to the place where the corporation’s high level officers direct, control, and
 6   coordinate the corporation’s activities.” Hertz, 559 U.S. at 80. This place, metaphorically
 7   dubbed the corporation’s “brain” or “nerve center,” “will typically be found at a
 8   corporation’s headquarters,” “provided that the headquarters is the actual center of
 9   direction, control, and coordination,3 . . . and not simply an office where the corporation
10   holds its board meetings (for example, attended by directors and officers who have traveled
11   there for the occasion).” Id. at 80-81, 93, 95. It is “a place within a State,” “not the State
12   itself.” Id. at 93.
13          In Hertz, the Supreme Court specifically rejected the “general business activities
14   test,” which focused on where the “most important” place of business activities is located:
15          The metaphor of a corporate “brain,” while not precise, suggests a single
            location. By contrast, a corporation’s general business activities more often
16          lack a single principal place where they take place. That is to say, the
            corporation may have several plants, many sales locations, and employees
17          located in many different places. If so, it will not be as easy to determine
            which of these different business locales is the “principal” or most important
18          “place.”
19   Id. at 95.
20          The Supreme Court emphasized that “[c]omplex jurisdictional tests complicate a
21   case, eating up time and money as the parties litigate, not the merits of their claims, but
22   which court is the right court to decide those claims,” “produce appeals and reversals,
23   encourage gamesmanship, and, again, diminish the likelihood that results and settlements
24   will reflect a claim’s legal and factual merits,” and eat up “[j]udicial resources.” Id. at 94.
25   “[C]ourts benefit from straightforward rules under which they can readily assure
26   3
            “[I]f the record reveals attempts at manipulation—for example, that the alleged
27   ‘nerve center’ is nothing more than a mail drop box, a bare office with a computer, or the
     location of an annual executive retreat—the courts should instead take as the ‘nerve center’
28   the place of actual direction, control, and coordination, in the absence of such
     manipulation.” Hertz, 559 U.S. at 97.


                                                  -3-
 1   themselves of their power to hear a case.” Id. “A ‘nerve center’ test offers such a
 2   possibility. A general business activities test does not.” Id. at 95.
 3   II.    Analysis
 4          As a preliminary matter, Defendant’s response makes much of the fact that
 5   Plaintiff’s complaint originally stated that Defendant’s principal place of business is in San
 6   Francisco, California, asserting that “Plaintiff cannot now retreat from these facts.” (Doc.
 7   9 at 1.) Although it is certainly an about-face on Plaintiff’s part, Plaintiff’s previous
 8   assertion does not establish the existence of a jurisdictional fact and Defendant has not
 9   cited any cases suggesting that waiver or estoppel principles apply in this context. Cf.
10   Gonzalez       v.     Thaler,      565      U.S.       134,     141       (2012)      (“Subject-
11   matter jurisdiction can never be waived or forfeited.”). Put another way, Defendant bears
12   the burden of establishing the existence of diversity jurisdiction, and in turn bears the
13   burden of establishing its principal place of business, regardless of whether Plaintiff has
14   taken inconsistent positions on the matter.
15          At any rate, Defendant has submitted an “unchallenged declaration,” Hertz, 559
16   U.S. at 97, from “Corporate Paralegal – Physician Integration” Pamela Migas, which states
17   that Defendant’s “corporate headquarters is in San Francisco, California” and that this is
18   “the actual center where high level officers of the corporation direct, control and coordinate
19   the activities of the corporation . . . .” (Doc. 1-5 at 2.) Although this declaration is fairly
20   conclusory, Plaintiff has not challenged it or submitting any conflicting evidence. Cf. 3123
21   SMB LLC v. Horn, 880 F.3d 461, 468 (9th Cir. 2018) (“Anthony Kling provided
22   unimpeached deposition testimony and sworn declaration statements . . . . To reach [an
23   adverse] conclusion . . . , the court would need to reject this evidence . . . .”). In Plaintiff’s
24   motion, she merely asserts that Defendant’s leadership is in Arizona (without submitting
25   any proof) and notes that Defendant operates several facilities in Arizona (Doc. 8 at 5),
26   which seems to evoke the “general business activities test” the Supreme Court has rejected.
27   Hertz, 559 U.S. at 95. Plaintiff did not file a reply and did not challenge Defendant’s
28   evidence in any manner.


                                                   -4-
 1   Accordingly,
 2   IT IS ORDERED that Plaintiff’s motion to remand (Doc. 8) is denied.
 3   Dated this 2nd day of July, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         -5-
